[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The plaintiff has made a Motion for Articulation dated January 5, 1997[8], requesting this court to articulate its order entered on December 22, 1997 granting the defendants' Motion to Dismiss.
In granting the defendants' Motion to Dismiss, the court held that service was not in accordance with Conn. Gen. Stat. § 8-8 (e).
In articulating its order, the court notes that it adopted and agreed with the legal position taken by the defendants in their memorandum in support of their Motion to Dismiss. Particularly the court found that proper service was not made and that the failure to name the Chairman or Clerk of the Council in the citation and the failure to serve the Chairman or Clerk the Council are jurisdictional defects.
ROBERT F. STENGEL JUDGE, SUPERIOR COURT